WATSON, Judge
(concurring in part and dissenting in part):
I concur with the majority that the trial judge correctly awarded penalties and attorneys’ fees. I do not find an abuse of discretion in the award of $2,000 for the *919work performed by plaintiff’s counsel in the trial court, although I do not subscribe to the characterization of this attorney’s services by the majority.
I dissent from the failure to allow an increase in the attorney’s fee for services on appeal. In the past, when an appeal has been answered, this court has awarded compensation for the attorney’s services on appeal. See Chavis v. Maryland Casualty Company, 307 So.2d 663 (La.App. 3 Cir. 1975); writ den. 310 So.2d 854 (La.). The amount customarily has been $500. I see no reason in this particular case to depart from the usual policy.